—Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered April 27, 1995, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The court properly found that the prosecutor’s race-and-gender-neutral explanations for peremptorily challenging two venirepersons were not pretextual, where the prosecutor reasonably concluded that one juror would be distracted if sequestered and the other juror lived near the site of the crime for which defendant was being tried. Although these jurors gave assurances of their ability to serve, in each instance there remained a sufficient basis for a nonpretextual peremptory challenge. The record indicates that the prosecutor acted consistently in challenging other prospective jurors for similar reasons. The court’s findings are entitled to great deference (People v Hernandez, 75 NY2d 350, 356-358, affd 500 US 352).
The challenged portions of the prosecutor’s summation remarks were responsive to the defense summation and were fair comment on the evidence (People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976).
We perceive no abuse of sentencing discretion. Concur— Ellerin, J. P., Nardelli, Tom and Andrias, JJ.